DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25 and 31 are objected to because of the following informalities:  in line 2, “by am RF cable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-28, 30-35, 37-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu ( US 20140362763 A1).
Regarding claim 21, Hu discloses:
A system comprising: 
one or more Digital Access Units (DAUs) operatively coupled to a base transceiver station (Fig 4, [0057], [0061], relay station is coupled by a BTS, within a baseband signal source 11); 
a Digital Interface Unit (DIU) operatively coupled to the one or more DAUs by a digital link ( Fig 4, Fig 7, [0091], an expansion unit 12 is coupled to relay station via its high-rate interface 23); 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 12 is coupled to radio remote units 121-N). 

a second Digital Interface Unit (DIU) operatively coupled to the one or more DMUs by a digital link ( Fig 8, [0136]-[0137], other expansion unit 11 is connected to expansion unit 12); and 
a second plurality of Remote Radio Heads (RRHs) operatively coupled to the second DIU by a digital link ( Fig 8, [0138], expansion unit 1 is coupled to radio remote units 111-N).
Regarding claim 24, Hu discloses  all the features with respect to parent claim 21 as outlined above.
further comprising a plurality of Digital Remote Units (DRUs) operatively coupled to a DAU by a digital link ( Fig 4, [0049], [0061], in the downlink, the relay station is coupled to the expansion unit 12, which is coupled  to remote radio units [RUs 13]).
Regarding claim 25, Hu discloses  all the features with respect to parent claim 21 as outlined above.
wherein the DAU is operatively coupled to the base transceiver station by an RF cable ( Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 26, Hu discloses  all the features with respect to parent claim 21 as outlined above.
wherein the one or more DMUs are connected to the BBUs via at least one of a Ethernet cable, an optical fiber, a microwave line of sight or non- line of sight link, a wireless link, or a satellite link ( Fig 4, Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces, [0091], EU is connected to baseband signal source via an optical fiber line or a data bus or another high-rate transmission link).
Regarding claim 27, Hu discloses all the features with respect to parent claim 21 as outlined above.
wherein one BBU is a component of a base transceiver station ( Fig 4, [0057], baseband signal source may comprise a base transceiver station).
Regarding claim 28, Hu discloses:
A system comprising: 
one or more Digital Access Units (DAUs) operatively coupled to a base transceiver station (Fig 4, [0057], [0061], relay station is coupled by a BTS, within a baseband signal source 11);  
a Digital Interface Unit (DIU) operatively coupled to the one or more DAUs by a digital link ( Fig 4, Fig 7, [0091], an expansion unit 12 is coupled to relay station via its high-rate interface 23);  and 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 12 is coupled to radio remote units 121-N).
Regarding claim 30, Hu discloses all the features with respect to parent claim 28 as outlined above.
further comprising a plurality of Digital Remote Units (DRUs) operatively coupled to a DAU by a digital link ( Fig 4, [0049], [0061], in the downlink, the relay station is coupled to the expansion unit 12, which is coupled  to remote radio units [RUs 13]). 
Regarding claim 31, Hu discloses all the features with respect to parent claim 28 as outlined above.
wherein the DAU is operatively coupled to the base transceiver station by an RF cable ( Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 32, Hu discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more Digital Access Units (DAUs) are operatively coupled to a plurality of base transceiver stations ( Fig 4, Fig 6, [0053], [0057], relay station is coupled by a BTS, within a baseband signal source, baseband signal sources are coupled).
Regarding claim 33, Hu discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more Digital Access Units (DAUs) are operatively coupled to a plurality of base transceiver stations (Fig 4, Fig 6, [0053], [0057], relay station is coupled by a BTS, within a baseband signal source, baseband signal sources are coupled) by one or more RF cables ( Fig 1, Fig 4,[0061], [0064],a link between a BTS and a relay station, BTS  support RF module, and relay station performs analogue/digital conversion on RF signal).
Regarding claim 34, Hu discloses all the features with respect to parent claim 28 as outlined above.
wherein the one or more DAUs include physical nodes and a local router ( Fig 4, a relay station within a baseband signal source as a physical node, [0007], a BBU can route input digital baseband signals).
Regarding claim 35, Hu discloses:
A system comprising: 
one or more Digital Multiplexer Units (DMUs) operatively coupled to a base band unit (BBU) by a digital link ( Fig 4-5, Fig 7-8, [0137], [0092], expansion unit 12 including its baseband processing unit 21, is coupled to baseband signal source 11 ) ; 
a Digital Interface Unit (DIU) operatively coupled to the one or more DMUs by a digital link ( Fig 8, [0136]-[0137], other expansion unit 11 is connected to expansion unit 12); and 
a plurality of Remote Radio Heads (RRHs) operatively coupled to the DIU by a digital link ( Fig 8, [0138], expansion unit 1 is coupled to radio remote units 111-N).
Regarding claim 37, Hu discloses all the features with respect to parent claim 35 as outlined above.
wherein the one or more DMUs are connected to the BBUs via at least one of a Ethernet cable, an optical fiber, a microwave line of sight or non- line of sight link, a wireless link, or a satellite link ( Fig 4, Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces, [0091], EU is connected to baseband signal source via an optical fiber line or a data bus or another high-rate transmission link).
Regarding claim 38, Hu discloses all the features with respect to parent claim 35 as outlined above.
wherein one BBU is a component of a base transceiver station ( Fig 4, [0057], baseband signal source may comprise a base transceiver station).
Regarding claim 39, Hu discloses all the features with respect to parent claim 35 as outlined above.
wherein one DMU receive digital downlink signals from the BBU ( Fig 4, Fig 10, [0154]-[0155], EU routes received downlink sub-baseband high-rate signals).
Regarding claim 40, Hu discloses all the features with respect to parent claim 35 as outlined above. 
wherein each of the one or more DMUs are operatively networked together ( Fig 8, [0137], expansion units are coupled to each other in the MDAS 1, EUs are connected via high-rate interfaces).
Regarding claim 41, Hu discloses all the features with respect to parent claim 35 as outlined above. 
wherein the one or more DMUs include switching and routing functions ( Fig 4, Fig 7, [0155], an expansion unit receiving baseband signals from multiple sources 11, baseband processing unit 21 is coupled to high rate interface 23 and low rate interface 24, converts the multiple sets of high-rate signals into multiple sets of low-rate signals and then routes and transmits them to the one or more RUs respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-23, 29, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu ( US 20140362763 A1) in view of Welin (US 20150146531 A1).
Regarding claims 22-23, 29, and 30, Hu discloses all the features with respect to parent claim 35 as outlined above.
Hu discloses:
further comprising routing function  in the DIU to route downlink signals to a proper RRH ( Fig 4, Fig 7, [0155], an expansion unit receiving baseband signals from multiple sources 11, baseband processing unit 21 is coupled to high rate interface 23 and low rate interface 24, routes and transmits them to the one or more RUs respectively).
Hu does not explicitly disclose:
Routing tables in a router (baseband processing unit in expansion unit).
However, the teaching of routing tables in a router is well known in the art as evidenced by Welin.
Welin discloses:
routing tables in a router ( Fig 1, [0036], routing device e.g node 12e, comprises a routing table stored in a router or a networked computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Welin as mentioned above as a modification to Hu, such that the combination would allow to use routing table in a router, in order to list the routes to particular network destinations, and keep track of which way to deliver various packages of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461